       Case 2:16-cr-00036-TOR              ECF No. 589            filed 10/06/20          PageID.2975 Page 1 of 2
PROB 12B
(7/93)
                                                                                                        FILED IN THE
                                          United States District Court                              U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON


                                                             for the                           Oct 06, 2020
                                                                                                   SEAN F. MCAVOY, CLERK
                                           Eastern District of Washington

                        Request for Modifying the Conditions or Term of Supervision
                                       with Consent of the Offender
                                         (Probation Form 49, Waiver of Hearing is Attached)




    Name of Offender: Hector Diaz                                  Case Number: 0980 2:16CR00036-TOR-1
    Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
    Date of Original Sentence: March 29, 2018                      Type of Supervision: Term of Supervised Release
    Original Offense: Conspiracy to Distribute 500                 Date Supervision Commenced: October 18, 2019
    Grams or More of a Mixture or Substance Containing
    Methamphetamine, 21 U.S.C. § 841(a)(1),
    (b)(1(A)(viii) and 846
    Original Sentence: Prison - 30 M; TSR - 60 M                   Date Supervision Expires: October 17, 2024


                                            PETITIONING THE COURT

To remove the conditions of supervision as follows:


4          Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a GPS
           device under the supervision of United States Probation. Defendant shall be restricted at all times, to his
           residence except for: attorney visits; court appearances; case-related matters; court-ordered obligations; or
           other activities as pre-approved by the pretrial office or supervising officer, including but not limited to
           employment, religious services, medical necessities.


                                                            CAUSE

Hector Diaz was before the Court for a detention hearing on June 25, 2020, for violations of his term of supervised
release. The above condition for location monitoring was imposed and Mr. Diaz was placed on location monitoring
on June 26, 2020.

Mr. Diaz was again before the Court on July 21, 2020, for a supervised release revocation hearing. He pled guilty
to two violations for failing to contact the probation officer as directed and failing to comply with substance abuse
treatment services. Your Honor ordered the disposition of this hearing be held in abeyance while Mr. Diaz seeks to
prove his good conduct and advances in his treatment regimen. Your Honor also ordered Mr. Diaz be subject to all
previously-imposed terms of supervised release ordered by the Court, and additionally for Mr. Diaz to abide by the
release conditions imposed on June 25, 2020, including GPS monitoring.

Since Mr. Diaz’s release from custody, he has demonstrated compliance with substance abuse treatment at Merit
Resource Services. Mr. Diaz has also obtained employment at 3 Rivers Potato Services for the potato harvest. As it
is the harvest season, Mr. Diaz is required to work long hours. He has been in full compliance with the requirements
of the location monitoring program as well. Contact was made with Mr. Diaz on September 23, 2020, and he verbally
acknowledged that he is in agreement to removing the GPS condition. Contact was made with the Assistant United
        Case 2:16-cr-00036-TOR         ECF No. 589         filed 10/06/20    PageID.2976 Page 2 of 2
       Prob 12B
       Re: Diaz, Hector
       October 6, 2020
       Page 2
States Attorney’s Office and they have no objection to the removal of this condition

Based on Mr. Diaz’s compliance with his conditions of supervised release, it is respectfully recommended that
condition number 4 from the release order dated June 25, 2020, be removed. It is the opinion of the undersigned
officer that the conditions for GPS monitoring is no longer necessary to ensure Mr. Diaz’s compliance with his
conditions of supervised release.



                                                                            Respectfully submitted,
                                                                    by      s/Daniel M. Manning
                                                                            Daniel M. Manning
                                                                            U.S. Probation Officer
                                                                            Date: October 6, 2020
THE COURT ORDERS

[ ]        No Action
[ ]        The Extension of Supervision as Noted Above
[ X]       The Modification of Conditions as Noted Above
[ ]        Other

                                                                            Thomas O. Rice
                                                                            United States Distict Judge
                                                                            October 6, 2020
                                                                            Date
